 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   LUIS MAYORGA,                                  )
                                                    )   Case No.: 2:19-cv-00054-APG-EJY
12          Plaintiff,                              )
                                                    )   STIPULATION TO VOLUNTARY
13                  v.                              )   REMAND PURSUANT TO SENTENCE
                                                    )   FOUR OF 42 U.S.C. § 405(g) AND TO
14   ANDREW SAUL,                                   )   ENTRY OF JUDGMENT FOR
     Commissioner of Social Security,               )   PLAINTIFF
15                                                  )
            Defendant.                              )
16                                                  )              ORDER
                                                    )
17

18

19          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

20 attorneys, and with the approval of the Court, that this action be remanded for further administrative

21 action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four..

22          On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for

23 a new decision.

24 //

25 //

26 //
 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3

 4 Dated: December 5, 2019                        Respectfully submitted,

 5                                                LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                                /s/ Cyrus Safa
                                                  CYRUS SAFA
 7                                                (*as authorized via email on December 5, 2019)
                                                  Attorney for Plaintiff
 8

 9
     Dated: December 5, 2019                      Respectfully submitted,
10
                                                  NICHOLAS A. TRUTANICH
11                                                United States Attorney
12                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15

16

17

18

19

20                                                          IT IS SO ORDERED:
21
                                                            HON. ANDREW P. GORDON
22                                                          UNITED STATES DISTRICT COURT JUDGE
23
                                                            DATED:  ___________________________
                                                            Dated: December 6, 2019.
24

25

26                                                      2
